                                0                                        0
     BIGGER & HARMAN, APC
 1   Mark Bigger SBN # 226499
     1701 Westwind Drive, #203
 2   Bakersfield, California 93301                                                    NOV Z7 2018
     Telephone: (661) 859-1177                                                  CLERI<, U._S. DISTRICT COURT
 3   Facsimile: (661) 664-7815                                               !ASTERN 01~~ CALIFORNIA

                                                                                        DEPUTY CLERI\
 4   Attorney for Defendant,
 5   Taylor McCool
 6     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                CALIFORNIA- BAKERSFIELD DIVISION
 7
                                                                    .. 6"·\'8-~ -00,;2.~!:;:,- -::s~
 8
                                                                  Citation No.:     7570903 I CA7l
     United States of America,
 9
                     Plaintiff,
10                                                                WAIVER OF DEFENDANT'S
             VS.                                                  PERSONAL APPEARANCE
11
                                                                  [Federal Rule 43(b)2]
12   TAYLORMCCOOL,
                                                                  Date:
13          Defendant.
                                                                  Time:
14                                                                Div:
15

16

17
             The undersigned defendant, having been advised of her rights to be present at al

18
     stages of the proceedings, including all motions, legal arguments and trial, anq havin

19   _been _advise~ o! her _ri!?;~~   7
                                          t~ _be _c~nfronted   by and   cr?ss-ex~min~   witnesses, hereb

20
     waives the right to be present at any and all proceedings herein stated.
             The undersigned hereby requests the court to proceed during every absence o
21
     defendant, and hereby agrees that defendant's interest will be deemed represented at al
22
     times by the presence of her attorney, the same as if the defendant was personally presen
23
     in court.
24
             Defendant further agrees that notice to defendant's attorney that defendant'
25

26
     presence in court on a particular day at a particular time is required, shall be deeme

27   noti<;e to defendant of said requirement for her appearance at said time and place.



     Waiver of Personal Appearance
                                  0                             0
 1           Defendant further agrees and expressly permits defendant's attorney to enter a ple
 2   of not guilty, guilty, or no contest to the charges. And further waives defendant'
 3   presence at sentencing, agreeing that notice to defendant's attorney of the sentence i
 4   this case will be notice to defendant. If probation is granted, defendant hereby agrees t
 5   accept and follow all terms and conditions of said probation, and/or all other lawfu
 6   orders of the court regarding sentencing in this matter.
 7           Defendant expressly warrants by signing this document that he does not live in th
         -            - -    --       -    --                     --
 g   city of Bakersfield and it would be a financial hardship for her to be present for eac
 9   hearing and in the interests of justice requests that her presence not be required.
10
11   Date:
12                                                                     Taylor McCool
13
                                                          ~O ~i~t Address
14

15

16

17

18

19

20
21
                                                ORDER
22           GOOD CAUSE APPEARING, it is hereby ordered that the Defendant's
23                               Dec.
     appearance may be waived on _ __ 4, 2018
                                          _ _ _ _ _ __
24

25          11/28/18
     Dated: _ _ __
                                                   Jennifer L. Thurston,
26                                                 U.S. Magistrate Judge
27



     Waiver of Personal Appearance
